Notice of Pre-AIA  or AIA  Status

This Final Office Action is in response to Applicant's amendments and arguments filed June 3, 2022.  Applicant has added claim 25.  Currently, claims 1-25 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-24 are maintained in light of applicant’s arguments.

Response to Arguments

Applicant’s arguments submitted on 6/3/22 have been considered but are not persuasive.  Applicant argues on p. 8 of the remarks that the 103 rejection is improper.  Examiner disagrees.
Applicant argues on p. 10 of the remarks that para [0094] of Terayoko teaches generation of the inspection sheet before any actual inspection takes place and thus cannot show any accepting or rejection of an inspection lot.  Examiner notes that para [0094] explicitly states content associated with the inspection sheet received is viewed by a user such as a mobile terminal as well as an input of acknowledgment.  Examiner notes para [0090] shows that PC2 fills the inputted inspection information and the like in the template.  The inputted inspection information being inputted is after the template is received and thus filled with information associated with the actual inspection.   Moreover, para [0111]-[0112] also explicitly shows mobile terminal 3 accepting a selection of a desired inspection object (which can be considered an indication of acceptation of information associated with the inspection report given broadest reasonable interpretation).  Examiner notes that para [0103] shows that each inspection item to allow (OK) or NG to be inputted. Fig 7, and para [0110]-[0113] shows the process when NG is inputted as the inspection result.  Therefore, this is not just accepting or rejection of the inspection sheet but also acceptance or rejection of actual inspection results.  
Applicant argues on p. 11 of the remarks that the inspector in Terayoko is not prompted to do anything in response to anything.   Examiner notes prompt a user is being interpreted as any kind of indication for a user to do something.   In para [0096], the server sends an inspection sheet to the mobile terminal for the inspection process to occur.   This can be considered a "prompt" as the inspection sheet is displayed to the user for the purpose of doing an inspection.   The claims do not include any language stating what causes the prompt such as something related to timing or an external event etc. so this language from Terayoko can be considered prompting given broadest reasonable interpretation.  Therefore, this limitation is obvious to one of ordinary skill in the art.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, 11-12, 14-15, 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terayoko (US 2010/0302375 A1) in view of Clemenson (US 2012/0316930 A1)

Claims 1 and 25:
Terayoko, as shown, discloses the following limitations of claims 1 and 25:
A method comprising: receiving, by a network server, information associated with a plurality of inspection lots from one or more sources in a quality control chain (see para [0014], "The inspection system includes an output unit which outputs an inspection report converting inspection result data stored in the storage unit to a predetermined display format or form format." and see para [0117], "The server 1 may fill the inspection result and the inspection photo themselves or information (e.g., hyper link) substitute for the inspection result and the inspection photo in a template of the inspection sheet and may store an inspection report which is an inspection sheet having the inspection result and the inspection photo filled therein."); 
transmitting information associated with the plurality of inspection lots from the network server to a first inspector mobile device to (i) cause the first inspector mobile device to display at least a portion of the information associated with the plurality of inspection lots (see para [0013], " the mobile terminal including: a display unit which displays the inspection information and the drawing information based on the inspection sheet generated by the inspection sheet generation unit") and (ii) prompt a user of the first inspector mobile device to perform a first inspection of a first inspection lot, the displayed information including purchase order information, factory information, an inspection status, an inspection quantity, a sample quantity, an inspection date, or any combination thereof (see para [0096], "the user logs in from the mobile terminal 3 to the server 1 under inspector privileges and instructs to start the inspection process. At this time, it is assumed that the inspector carries the mobile terminal 3 to the inspection site. When an instruction to start the inspection process is received from the mobile terminal 3, the server 1 opens an inspection sheet stored in the DB 1a and sends the inspection sheet to the mobile terminal 3. If a plurality of inspection sheets is stored in the DB 1a, the server 1 sends the inspection sheet selected from the mobile terminal 3. Alternatively, the server 1 associates the inspection sheet with the inspection implementation date before storing the inspection sheet in the DB 1a and sends, to the mobile terminal 3, the inspection sheet corresponding to the same or most recent inspection implementation date when an instruction to start the inspection process is received from the mobile terminal 3." and see para [0097]-[0098] and see para [0099], "the inspection sheet may be displayed on a viewer screen displaying a framing plan in which an installation position of each inspection object member is displayed; or the inspection sheet may be displayed on a list screen on which inspection points are listed item by item; or further, the inspection sheet may be displayed on the viewer screen or the list screen alternately switched in response to an instruction to the operation apparatus."); 
the first inspection report including (i) data manually inputted by the user of the first inspector mobile device, (ii) image data generated by a camera of the first inspector mobile device that is reproducible as one or more images of at least a portion of a sample in the first inspection lot, or (iii) both (i) and (ii) (see para [0143], "the user needs to select an inspection photo for the inspection report from a large number of inspection photos, and needs to manually perform a layout operation of associating the selected inspection photo with the inspection result using spread sheet software or the like. In contrast, the user can use this screen to select a desired inspection photo to be included in the inspection report from the inspection photos corresponding to a desired inspection point and can store the selected inspection photo, the inspection point information and the inspection result corresponding to the inspection photo as the inspection report." and Figs 15-16); and
causing the quality coordinator device to display information associated with the first inspection report, the information associated with the first inspection report including an indication indicative of whether the first inspection lot is accepted or rejected (see para [0094], "the server 1 may allow the content of the generated inspection sheet to be viewed by a user of the PC 2 or the mobile terminal 3 who is logged on to the server 1 under an account of administrator privileges such as a construction site supervisor; as well as accepts an input of acknowledgment or no acknowledgment; if acknowledgment is inputted, the inspection sheet is stored in the DB 1a and if no acknowledgment is inputted, the inspection sheet is not stored in the DB 1a." where not storing the inspection sheet can be considered rejecting.  Also see para [0111]-[0112], explicitly showing mobile terminal 3 accepting a selection of a desired inspection object (which can be considered an indication of acceptation of information associated with the inspection report given broadest reasonable interpretation).  Examiner notes that para [0103] clarifies that each inspection item includes a checkbox for allow (OK) or NG to be inputted. Fig 7, and para [0110]-[0113] shows the process when NG is inputted as the inspection result which causes a re-inspection.  Therefore, this is not just accepting or rejection of the inspection sheet but also acceptance or rejection of actual inspection results.).
Terayoko, however, does not specifically disclose receiving in substantially real-time, by the network server, a first inspection report. In analogous art, Clemenson discloses the following limitations:
receiving in substantially real-time, by the network server, a first inspection report associated with the first inspection of the first inspection lot from the first inspector mobile device (see para [0015], "an inspection monitoring process is provided that provides real-time collaboration, process tracking, quality control timing, and status reporting associated with a construction project." and see para [0020], "he system embeds real-time tracking overlaid with performance algorithms thereby harnessing the construction project with active performance metrics, reports and alerts that enable timely mitigating actions. By actively managing the construction project with real-time monitoring and analytics the construction process is streamlined, thereby saving schedule and cost."),
transmitting, from the network server, the first inspection report to a quality coordinator device in substantially real-time (see para [0014], ", real time collaboration for the various participants, enforced quality control timelines and timely status with easy to use interfaces such that multiple types and levels of professionals can monitor and manipulate specific information. The system is robust enough to enable the orchestration of complex professional organizations, streamlining their interactive processes in order to minimize task duration, down time and unnecessary." and see para [0037], "All along the way managers, supervisors and inspectors validate the work for safety, regulatory compliance, architectural intent, functionality, quality and workmanship." and see para [0015], [0020]-[0022])
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Clemenson with Terayoko because including real time reports enables more collaborative quality control by having different stakeholders to be able to track the inspection and make decisions (see Clemenson, para [0003]).     
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of tracking and reporting inspection status as taught by Clemenson in the inspection system of Terayoko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
	Further, Terayoko discloses the following limitations:
transmitting information from the network server to the inspector mobile device to prompt the user of the inspector mobile device to perform a second inspection of the first inspection lot (see para [0015], "The inspection system includes a re-inspection unit which instruct a user of the mobile terminal to perform at least one of re-input of an inspection result and re-shooting of the evidence photo according to an inspection result contained in inspection result data stored in the storage unit."); and 
Terayoko, however, does not specifically disclose receiving in substantially real-time, at the network server, a second inspection report associated with the second inspection.  In analogous art, Clemenson discloses the following limitations:
responsive to a determination that the first inspection lot is rejected based at least in part on the first inspection report (see para [0043], " Work that is the subject of a rejection must go into rework and are re-inspected")
receiving in substantially real-time, at the network server, a second inspection report associated with the second inspection of the first inspection lot from the inspector mobile device (see para [0014]-[0015], showing real time collaboration and status reporting where it would be obvious to one of ordinary skill in the art that the second and any subsequent reports would be part of status reporting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of tracking and reporting inspection status as taught by Clemenson in the inspection system of Terayoko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-7:
Further, Terayoko discloses the following limitations:
wherein the prompting the user of the first inspector mobile device to perform the first inspection of the first inspection lot includes causing the first inspector mobile device to display inspection criteria (see para [0079], "the PC 2 accepts an input of inspection content according to an instruction of the screen. The inspection content is information specifically indicating which item and content is to be checked in this inspection and any data format is accepted. Examples of the inspection content include text data containing characters such as "type", "number", and "pitch"; graphic data of a check box associated with the text data; and a drawing file of a sectional drawing")
wherein the prompting the user of the first inspector mobile device to perform the first inspection of the first inspection lot further includes causing the first inspector mobile device to display instructions for performing the first inspection of the first inspection lot (see para [0079], where data format accepted can be considered instructions given broadest reasonable interpretation)
prior to transmitting the information associated with the plurality of inspection lots from the network server to the first inspector mobile device, prompting a user of the quality coordinator device to specify the inspection criteria; and  receiving, by the network server, the inspection criteria from the quality coordinator device (see para [0081]-0085], where the template specifications for the inspection sheet can be considered specifying the inspection criteria and see para [0090], showing sending and receiving the template).

Claim 8:
Terayoko does not explicitly disclose transmitting information associated with the plurality of inspection lots from the network server to a second inspector mobile device to (i) cause the second inspector mobile device to display at least a portion of the information associated with the plurality of inspection lots.  In analogous art, Clemenson discloses the following limitations:
transmitting information associated with the plurality of inspection lots from the network server to a second inspector mobile device to (i) cause the second inspector mobile device to display at least a portion of the information associated with the plurality of inspection lots and (ii) prompt a user of the second inspector mobile device to perform a first inspection of a second inspection lot, the displayed information including purchase order information, factory information, an inspection status, an inspection quantity, a sample quantity, an inspection date, or any combination thereof  (see para [0030], ". As construction progresses, multiple inspections are requested at checkpoints. Inspectors, contractors, operators and subcontractors can change the state of a room or area based on an assignment, an action, or an observation." and see para [0125], " an indication is received that each of a plurality of areas in a construction project are ready for one or more inspections by an inspector." and see para [0050]-[0070], showing timestamps and dates for inspection as part of the inspection request); and 
receiving in substantially real-time, by the network server, a second inspection report associated with the first inspection of the second inspection lot from the second inspector mobile device, the first inspection report including (1) data manually inputted by the user of the second inspector mobile device, (ii) image data generated by a camera of the second inspector mobile device that is reproducible as one or more images of at least a portion of a sample in the second inspection lot, or (iii) both (i) and (ii) (see para [0015]-[0021], showing real-time collaborating and status reporting and see para [0016], showing mobile phones and see para [0046], " Data capture during project performance can be described according to different phases or actions that occur during the project, as described next. Collection of these data items can occur via user input, such as by computers, mobile data entry devices and workstations. Collection of data may also occur by network communications for receipt of data, reading of data from physical media, or by any other means suitable for receiving data in a usable format." showing user input for the data capture and see para [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of tracking and reporting inspection status as taught by Clemenson in the inspection system of Terayoko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11-12, 14-15:
Further, Terayoko discloses the following limitations:
causing the inspector mobile device to display a user-selectable email element; and responsive to an input indicative of a selection of the user-selectable email element, causing the first inspection report to be transmitted to the quality coordinator device via email (see para [0109], "Alternatively, according to a message indicating that the shootings of the inspection photos corresponding to all inspection object members are completed, the mobile terminal 3 may send a mail message informing communication partners of a completion of the inspection to the preliminarily set communication partners (the server 1, the PC 2, and other mobile terminals 3). In particular, if an NG is inputted as the inspection result to an object member, the mobile terminal 3 may send a repair instruction, together with a set of the object member, the inspection point, the content of the inspection result, and the inspection photo corresponding to the inspection result of the NG, to the mobile terminal 3 and the PC 2 of a person in charge of the construction preliminarily specified by the operation device 46, with an email or other data communication.")
wherein the information associated with the plurality of inspection lots from one or more sources in the quality control chain is received by the network server (Fig 1, showing camera data from site is transmitted to server)
wherein the first inspection is a source inspection (see para [0009], showing inspection data indicating failure parts and the manufacturer is well known)
wherein the causing the inspector mobile device to display at least the portion of the information associated with the plurality of inspection lots includes displaying geographic map indicative of a location associated with the first inspection lot (see para [0030], where floor plan visualizations can be considered a type of geographic map for the inspections)

Claims 3-4, 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terayoko and Clemenson, as applied above and further in view of Carter et al. (US 20060174719 A1) (hereinafter Carter)

Claims 3-4, 21-22:
Terayoko and Clemenson do not specifically disclose blocking a delivery of the first inspection lot responsive to a determination that the first inspection lot is rejected based at least in part on the second inspection report.  In analogous art, Carter discloses the following limitations:
blocking a delivery of the first inspection lot responsive to a determination that the first inspection lot is rejected based at least in part on the second inspection report (see para [0037], "A pallet to be inspected is received and inspected for defects in a load bearing surface. If a defect greater than a predetermined size is discovered, the pallet is rejected. If no defects are discovered that have a size greater than the predetermined size, the pallet is inspected for proper dimensions related to height, width, and length. If any dimensions of the pallet are outside of preset tolerance limits, the pallet is rejected. If the pallet passes the dimensional tests, the pallet is then stressed with forced typical of a full load, and forces typical of stresses that may be present during transport. If the pallet loses proper dimensions while undergoing the stress tests, the pallet is rejected. If the pallet passes the stress tests, the pallet is moved to an output area associated with pallets that have passed inspection. Pallets that fail any test are moved to an output area associated with failed pallets, where they may then be repaired, re-inspected, and/or discarded." where it is obvious to one of ordinary skill in the art that a re-inspected pallet can be considered the second inspection)
permitting a delivery of the first inspection lot responsive to a determination that the first inspection lot is accepted based at least in part on the second inspection report (see para [0037], "A pallet to be inspected is received and inspected for defects in a load bearing surface. If a defect greater than a predetermined size is discovered, the pallet is rejected. If no defects are discovered that have a size greater than the predetermined size, the pallet is inspected for proper dimensions related to height, width, and length. If any dimensions of the pallet are outside of preset tolerance limits, the pallet is rejected. If the pallet passes the dimensional tests, the pallet is then stressed with forced typical of a full load, and forces typical of stresses that may be present during transport. If the pallet loses proper dimensions while undergoing the stress tests, the pallet is rejected. If the pallet passes the stress tests, the pallet is moved to an output area associated with pallets that have passed inspection. Pallets that fail any test are moved to an output area associated with failed pallets, where they may then be repaired, re-inspected, and/or discarded." where it is obvious to one of ordinary skill in the art that a re-inspected pallet can be considered the second inspection)
wherein the data manually inputted by the user of the first inspector mobile device includes an identification of one or more defects in the first inspection lots (see para [0009], "(b) examining the pallet at the inspection station, the inspection station generating a signal indicative of a condition of the pallet; and (c) analyzing the signal to determine if a defect is present in the pallet. Positioning the pallet, in an embodiment, includes receiving the pallet at a conveyer; conveying the pallet to the inspection station; and aligning the pallet within the inspection station. When aligning the pallet, a clamp may be actuated to secure the pallet in a predetermined position.")
wherein the one or more defects include crazing, shivering, a dent, a bubble, a crack, a stain, a deformation, a chip, a fracture, a heavy line, a wave, a shear mark, a scratch, or any combination thereof (see para [0008], [00378], where dimensions outside the tolerance limits can be considered a deformation)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Carter with Terayoko and Clemenson because blocking deliveries prevents impaired pallets from being used (see Carter, para [0002]-[0004]).       
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of inspecting pallets as taught by Carter in the combination of Terayoko and Clemenson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terayoko and Clemenson, as applied above and further in view of McCarty et al. (US 2013/0262192 A1) (hereinafter McCarty)

Claims 9-10:
Terayoko and Clemenson do not explicitly disclose the information associated with the second inspection report including an indication indicative of whether the second inspection lot is accepted or rejected.  In analogous art, McCarty discloses the following limitations:
transmitting, from the network server, the second inspection report to a quality coordinator device in substantially real-time (see para [0018], "suppliers, service providers, and other parties may receive receiving quality issue logs (RQIL), discrepancy reports, lot failure information, fallout, and buyback details from a single system. The parties accessing the system, including suppliers, may be able to do so in real-time or on-demand. The RQIL system ensures that the customer is shielded from seeing confidential or internal process information. The sampling thresholds and failure thresholds (rates) maybe adjusted in real-time in response to testing results. The thresholds may include business rules set by any number of parties that may adjust the thresholds. As a result, manual access to databases and spreadsheets is eliminated and labor costs are reduced significantly." and see para [0047], "the ticket is rejected with appropriate comments so that the ticket is sent through a review and approval cycle until final approval is reached."); and 
causing the quality coordinator device to display information associated with the second inspection report, the information associated with the second inspection report including an indication indicative of whether the second inspection lot is accepted or rejected (see para [0051]-[0053], showing the quality control workflow which includes lot rejection audit trail records)
wherein the image is reproducible as an image of a barcode on the sample in the first inspection lot (see para [0032], "Dock sampling 304 may represent receipt of the inbound product 302. In one embodiment, dock sampling 304 includes labels 310, collateral 312, and accessories 314. During the dock sampling 304 the inbound products 302 may be received, identified, and sorted. Dock sampling 304 may include scanning the labels 310, such as barcodes, RFID tags, or serial numbers for individual devices, shipments, or batches. The same may be performed for the accessories 314 of the electronic devices. During dock sampling 304 or subsequently, an administrator or other operator may distribute all or portions" and see para [0039], "The additional ticket details may include fields or information, such as a business unit, an original equipment manufacturer (OEM), a supplier/Alpha code, an SKU, a model of the electronic device, a truck number, a number of pallets, a lot peace quantity, a sampling size, a failure number, and a quantity returned")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of McCarty with Terayoko and Clemenson because utilizing second reports provides more documentation of quality issues that can help lower costs (see McCarty, para [0002]-[0003]).         
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for receiving quality issue log as taught by McCarty in the combination of Terayoko and Clemenson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Terayoko and Clemenson, as applied above and further in view of Farmer et al. (US 2008/0262923 A1)

Claim 16:
Terayoko and Clemenson do not specifically disclose wherein the displaying the geographic map also includes displaying an address associated with a factory.  In analogous art, Farmer discloses the following limitations:
wherein the displaying the geographic map also includes displaying an address associated with a factory (Fig 12, showing address and map of locationswhich can be the packing facility and see para [0044], showing real time inspection corresponding to a lot that is processed the packing facility and see para [0046], " the text may include a link to a third party mapping service such as GOOGLE MAP, YAHOO MAPS, or MAPQUEST that provides a geographical map identifying the location of the field. According to this exemplary embodiment, the lot ID is linked to coordinates of the field location.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Farmer with Terayoko and Clemenson because providing a visualization improves the ability to track the inspection points (see Farmer, para [0002]-[0005]).           
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for accessing information related to an order of a commodity as taught by Farmer in the combination of Terayoko and Clemenson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Terayoko and Clemenson, as applied above and further in view of Fukuya (US 7,885,857 B1)

Claim 13:
Terayoko and Clemenson do not specifically disclose wherein the sample is a master carton, a carton, packaging, or packaging materials.  In analogous art, Fukuya discloses the following limitations:
wherein the sample is a master carton, a carton, packaging, or packaging materials (col 2, line 33 to col 3, line 50, showing inspecting of packaging using sampling)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Fukuya with Terayoko and Clemenson because using samples of the packaging provides a useful inspection result in the textile industry (see Fukuya, col 1 line 24-67). 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the appearal production method as taught by Fukuya in the combination of Terayoko and Clemenson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terayoko and Clemenson, as applied above and further in view of Hendrix (US 2014/0279610 A1)

	Claims 17-20:
Terayoko and Clemenson do not specifically disclose receiving in substantially real-time, by the network server, a social compliance report associated with a factory.  In analogous art, Hendrix discloses the following limitations:
receiving in substantially real-time, by the network server, a social compliance report associated with a factory (see para [0245]-[0246], showing compliance reports are part of the database that can be queried and see para [0010], showing the system is capable of for specific businesses where it would be obvious to one of ordinary skill in the art that a factory business would be undertaken in the same way)
wherein the social compliance report includes information indicative of a number of factory employees and factory wage information (Figs 3A and 3B, showing charts or reports that includes the number of employees and the pay rate for the employees  )
wherein the factor wage information is indicative of (i) whether wages meet or exceed a local minimum wage, (ii) whether employees receive overtime wages, (ili) whether there are illegal wage deductions, (iv) whether employees receive holiday wages, or (v) any combination thereof (see para [0243]-[0245], showing that fringe benefits such as overtime hours is in accordance with compliance and see para [0334], "the code may be used that is representative of client data. Code may represent data such as, but not limited to, IDs, types of information, companies, beginning dates, end dates, pay dates, contacts, employee names, phone numbers, fax numbers, email addresses, descriptions, mailing addresses, signatories, fees, health and welfare hours, health and welfare (in cash), hours worked, holiday hours, vacation hours, sick hours, other hours, overtime hours, work locations, work states, sexual orientations, marital statuses, hire dates, dates of birth, seniority dates, premiums, Service Contract Act contributions, employer contributions, account numbers, eligibility policies, and insurance carriers.")
transmitting the social compliance report to the quality coordinator device in substantially real-time ( see para [0297], " The dashboards may also be operating on real-time reporting. Immediately after any updates of data in the database 180 are carried out by a client, a client's employee or other staff/team member(s), the updated data may be immediately accessed for reports, graphs, animation, and other creative but relevant means." )
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Hendrix with Terayoko and Clemenson because using social compliance enables entities to make sure legal obligations are conformed to (see Hendrix, see para [0003]-[0009]).         
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for establishing and assuring service contract compliance as taught by Hendrix in the combination of Terayoko and Clemenson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terayoko and Clemenson, as applied above and further in view of Zuo et al. (US 2014/0210982 A1)

Claims 23-24:
Terayoko and Clemenson do not specifically disclose automatically accepting the first inspection lot based at least in part on at least a portion of the first inspection report. In analogous art, Zuo discloses the following limitations:
automatically accepting the first inspection lot based at least in part on at least a portion of the first inspection report (see para [0021], "The report can be based on the device, whether it be an individual feature, a die, a chip, a boat, or some other apparatus. In a still further embodiment, at block 172 the data in the report can be correlated with the results from a second inspection method, such as an X-ray inspection method, as is known in the art. If the results of the correlation are acceptable, at block 173, a knowledge database is updated with information from the device being inspected/undergoing a quality control process. If the results of the correlation are not acceptable, the device may be discarded but the information from the correlation may be further used to identify areas or process steps in the manufacturing procedure that are creating the defects in the device." )
automatically rejecting the first inspection lot based at least in part on at least a portion of the first inspection report (see para [0021], "The report can be based on the device, whether it be an individual feature, a die, a chip, a boat, or some other apparatus. In a still further embodiment, at block 172 the data in the report can be correlated with the results from a second inspection method, such as an X-ray inspection method, as is known in the art. If the results of the correlation are acceptable, at block 173, a knowledge database is updated with information from the device being inspected/undergoing a quality control process. If the results of the correlation are not acceptable, the device may be discarded but the information from the correlation may be further used to identify areas or process steps in the manufacturing procedure that are creating the defects in the device.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Zuo with Terayoko and Clemenson because using the reports for acceptance and rejection decisions reduces the reliance on human skill in the inspection process (see Zuo, see para [0001]-[0002]).           
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for automatic quality control for assembly line processes as taught by Zuo in the combination of Terayoko and Clemenson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CN 1846206 A
US 20100128967 A1
"Applied pushes wafer inspection systems down to 0.10 micron for volume use" by EDN

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624